DETAILED ACTION
This is the first Office Action on the merits based on the 17/226,015 application filed on 08/15/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 3-6, 8, and 10, are currently pending and considered below.	

					Drawings
	The drawings are objected to under 37 CFR 1.84(b)(1).  If the invention can be drawn or illustrated then a drawing is required in lieu of black and white photorealistic images.  All details in the black and white photorealistic images are not clear.  Therefore, black and white line drawings are required in place of the black and white photorealistic images in Figures 2-4.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8, and 10 rejected under 35 U.S.C. 103 as being unpatentable over Specht (US Patent Publication No. 2018/0099176; EFD: 10/10/2016) in view of Park (KR101306477B1; EFD: 02/03/2012) in view of Mednick (US Patent Pub. 2007/0225138; EFD: 12/23/2006).

    PNG
    media_image1.png
    559
    706
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    560
    697
    media_image2.png
    Greyscale

Regarding claim 1, Specht discloses an (Adjustable bench assembly 100; Figure 1) exercise bench, comprising: a bar (Pivot arrangement 108; i.e., pivot arrangement has a cylinder bar going through the pivot); a first movable platform (Support frame 130; Figure 2); a second movable platform (Back support frame 152; Figure 2); cushions (Seat pad 132 and back support pad 158; Figure 2) that correspond to each platform; wherein said first and second movable platforms each comprise a protrusion (Seat arcuate member 136 and Back arcuate member 160; Figure 2) with a plurality of holes (Seat pivot apertures 148 and Plurality of apertures 164; Figure 2), each protrusion being configured to allow the corresponding movable platform to be adjusted to different angles ( i.e., there can be multiple angles selected as seen by the amount of holes on the protrusions) wherein said first and second movable platforms are connected to said bar, forming an angle between said first and second movable platforms i.e., the angle between the first and second member is annotated above; Para. [0049]). (i.e., the angle between the first and second member is annotated above; Para. [0049]). 
Specht does not disclose a first undulated cushion and a second undulated cushion; wherein the first undulated cushion is attached to and corresponds to the first movable platform; wherein the second undulated cushion is attached to and corresponds to the second movable platform; wherein the first undulated cushion includes a top area adapted to conform to the neck of a user, a middle area adapted to conform with the middle back of the user, and a bottom area adapted to conform with the lower back of the user; wherein the top area and the bottom area of the first undulated cushion have a cushion thickness that is greater than a cushion thickness of the middle area; wherein the second undulated cushion includes a rear area adapted to conform with the coccyx or buttocks of the user, and a front area adapted to conform with the knees or lower legs of the user; wherein the front area of the second undulated cushion has a cushion thickness that is greater than a cushion thickness of the rear area; wherein the top area of the first cushion comprises indicia for indicating placement of the neck of the user, and the bottom area of the first cushion comprises indicia for indicating placement the lower back of the user; wherein the first rear area of the second cushion comprises indicia for indicating placement of the coccyx or buttocks of the user, and the front area of the second cushion comprises indicia for indicating placement of the knees or lower legs of the user.

    PNG
    media_image3.png
    259
    501
    media_image3.png
    Greyscale

Park teaches an analogous bench/seat exercise device (See Figure 4 above) to support a user comprising a first undulated cushion (Backrest 4; Figure 4) and a second undulated cushion (Seat plate 1; Figure 4); wherein the first undulated cushion is attached to and corresponds to the first movable platform (i.e., the first cushion is connected to the back plate/first movable platform); wherein the second undulated cushion is attached to and corresponds to the second movable platform (i.e., the second cushion is connected to the seat plate/second movable platform); wherein the first undulated cushion includes a top area (i.e., the top of the back rest 4 has support for the bottom of the neck with the head rest 5) adapted to conform to the neck of a user, a middle area adapted to conform with the middle back of the user (i.e., the middle of the cushion forms a valley to fit a middle of a back of a user), and a bottom area adapted to conform with the lower back of the user (i.e., the lower portion of the cushion extends and has a larger width to support the lower back of the user); wherein the top area and the bottom area of the first undulated cushion have a cushion thickness that is greater than a cushion thickness of the middle area (i.e., the first undulated cushion/backrest 4 is formed as a valley that has two peaks at the top and bottom of the cushion); wherein the second undulated cushion includes a rear area adapted to conform with the coccyx or buttocks of the user (i.e., the rear area is the back of the seat plate 1 that is adapted to sit the user’s buttocks), and a front area adapted to conform with the knees or lower legs of the user (i.e., the seat extends to the front that holds the lower legs of a user); wherein the front area of the second undulated cushion has a cushion thickness that is greater than a cushion thickness of the rear area (i.e.., the front area has a larger thickness of a cushion as seen in Figure 4)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cushions of Specht to have the curvature and shape of Park in order for the user to have better shaped cushions that make the user more comfortable during exercises.

Specht in view of Park does not disclose the top area of the first cushion comprises indicia for indicating placement of the neck of the user, and the bottom area of the first cushion comprises indicia for indicating placement the lower back of the user; wherein the first rear area of the second cushion comprises indicia for indicating placement of the coccyx or buttocks of the user, and the front area of the second cushion comprises indicia for indicating placement of the knees or lower legs of the user.

Mednick teaches an analogous bench (Exercise weight bench 2f; Figure 11; i.e., Mednick teaches a indicia for use of the bench that can be placed on any part of the bench to indicate placement of the head or any other instructions) the top area of the first cushion comprises indicia for indicating placement of the neck of the user (i.e., indicia 20 can indicate placement of the neck as seen in Figure 11), and the bottom area of the first cushion comprises indicia for indicating placement the lower back of the user (i.e., indicia 20 can indicate placement of the lower back as seen in Figure 11); wherein the first rear area of the second cushion comprises indicia for indicating placement of the coccyx or buttocks of the user, and the front area of the second cushion comprises indicia for indicating placement of the knees or lower legs of the user (i.e., indicia 20 can indicate placement of the buttocks and lower legs of the user as seen in Figure 11)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify each of the cushions of the exercise bench of Specht in view of Park to have the indicia of Mednick to beneficially instruct the user that certain portions of the body, including which muscle groups are to be used with the apparatus. (Para. [0021])

Regarding claim 3, Specht in view of Park in further view of Mednick teaches indicia for indicating placement of the user's neck, lower back, coccyx, buttocks, knees, or lower legs comprises at least one color.  (Para. [0050] “Preferably, each one of the workout indicia 20 further includes a frontal view 16 of the graphic FIG. 15, as well as a rear view 18 of the graphic FIG. 15, where the frontal and rear views 16, 18 depict anatomical portions of the person exercising, as for instance by shading, coloration or other graphic techniques as shown in FIG. 2, where such anatomical portions are primarily benefited by the corresponding exercise. “)

Regarding claim 4, Specht in view of Park in further view of Mednick teaches said indicia for indicating placement of the user's neck, lower back, coccyx, buttocks, knees, or lower legs comprises text.  (Para. [0047] “Each of the indicia further has interior lines 19 separating graphical, text and numerical elements from each other thereby enabling the user to recognize the several aspects of a specific exercise more easily and more quickly.”).

Regarding claim 5, Specht in view of Park in further view of Mednick teaches said indicia for indicating placement of the user's neck, lower back, coccyx, buttocks, knees, or lower legs comprises at least one symbol.  (i.e., graphical symbols could be added to the bench as seen in Figure 11 with the different graphical symbols being shown on the bench; Para. [0047] “Each of the indicia further has interior lines 19 separating graphical, text and numerical elements from each other thereby enabling the user to recognize the several aspects of a specific exercise more easily and more quickly.”)

Regarding claim 6, Specht in view of Park in further view of Mednick teaches said indicia for indicating placement of the user's body part comprises indicia for identifying placement of a user's knees.  (i.e., the indicia 20 in Figure 11 show the placement of the entire body of the user including the knees; Para. [0049])

Regarding claim 8, Specht in view of Park in further view of Mednick teaches indicia on the first cushion for indicating placement of the user's middle back.  (i.e., the indicia 20 in Figure 11 show the placement of the entire body of the user including the middle back; Para. [0049]).

Regarding claim 10, Specht in view of Park in further view of Mednick teaches said angle between said first and second movable platforms is adjustable. (i.e., the angle shown in Figure 6 of Specht can be adjusted by the adjustment of the moveable platforms as seen in Figure 6).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.K./Examiner, Art Unit 3784                                                                                                                                                                                                        
/ANDREW S LO/Primary Examiner, Art Unit 3784